Title: From George Washington to Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 8 July 1783
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]


                        
                            
                            Dear Baron.
                            Head Quarters July 8th 1783
                        
                        I have duly recd your two favors of the 5th by Express—it was indeed an unfortunate circumstance that the
                            Resolution of the 12th of May respecting the frontier Posts could not have been sooner known & acted upon—as it
                            is, we must make the best of what remains for us to arrange—on which subject it is not necessary for me to enlarge, as I
                            shall probably have the pleasure of seeing you here personally in a short time—in the mean while I request you will
                            believe that I am Dear Baron with great regard Your Most Obedt Servt.

                    